UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6291



DARRELL L. FLEMING, SR.,

                                            Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-776-7, CA-02-856-7)


Submitted:   April 24, 2003                    Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell L. Fleming, Sr., Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell L. Fleming, Sr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000) on the ground that it was not timely filed.            An appeal may

not be taken to this court from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims dismissed by a district

court solely on procedural grounds unless the petitioner can

demonstrate   both   “(1)    ‘that   jurists   of   reason   would    find   it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).         We have independently reviewed the

record and find that Fleming has not satisfied this standard.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See Miller-El v. Cockrell, 123 S. Ct. 1029, 1034, 1039

(2003). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


                                      2